Exhibit 10.1

AMENDMENT

TO CHANGE IN CONTROL AGREEMENT

THIS AMENDMENT, effective as of December 31, 2008, is made and entered into by
and between COLUMBIA STATE BANK (“Employer”) and the executive whose signature
appears below (“Executive”).

Recitals

A. Employer and Executive are parties to a Change in Control Agreement
(“Original Agreement”), effective                     , pursuant to which
Employer is obligated to make severance payments to Executive.

B. Employer and Executive have agreed to amend the Original Agreement to conform
to the requirements of § 409A of the U.S. Internal Revenue Code of 1986, as
amended (“Code”).

NOW, THEREFORE, for and inconsideration of the above, and the mutual covenants,
terms and conditions hereof, the parties hereto agree as hereinafter set forth
below.

Agreement

1. Meaning of “Termination of Employment.” When used in the Original Agreement,
the term “termination of Executive’s employment” and other terms of similar
import shall mean Executive’s “separation from service,” as defined in Code
§ 409A and Treasury regulations issued thereunder.

2. Timing of Payments. The last sentence of Paragraph 2 of the Original
Agreement is hereby amended to read as follows:

“The Severance Benefit shall be paid over a two year period in equal monthly
payments without interest on the last day of each month, with the first payment
being made on the last day of the month in which the Termination Event described
in paragraphs 4.1 or 4.2, as the case may be, occurs.”

3. Six Month Delay in Payments. The following new paragraph 8 is hereby added to
the Original Agreement:

“8. Specified Employee - Delay in Payments. If Executive is a “specified
employee,” then amounts payable to him under this Agreement on account of a
“separation from service” that could cause him to be subject to the gross income
inclusion, interest and additional tax provisions of U.S. Internal Revenue Code
§ 409A(a)(1) shall not be paid until after the end of the sixth calendar month
beginning after such separation from service (the “Suspension Period”). Within
fourteen (14) calendar days after the end of the Suspension Period, the Company

 

1



--------------------------------------------------------------------------------

shall make a lump sum payment to Executive in cash in an amount equal to the sum
of all payments delayed because of the preceding sentence. Thereafter, Executive
shall receive any remaining payments under this Agreement as if the immediately
preceding provisions of this Paragraph 8 were not a part of the Agreement. For
purposes of this Agreement, the terms “specified employee” and “separation from
service” shall have the meanings given to those terms in U.S. Internal Revenue
Code § 409A and the Treasury regulations issued thereunder.”

 

EMPLOYER:   COLUMBIA STATE BANK   By  

 

   

Melanie J. Dressel

Its President

EXECUTIVE:        

 

   

 

 

2